DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2017/0199680).
Consider claim 1, Li discloses a method, comprising: receiving a data request for storing data on a single storage device, wherein the data request is received on a host that is communicatively coupled to the single storage device; determining, by the host, a data bucket to store the data, wherein the data bucket comprises a plurality of data blocks in the single storage device, and the plurality of data blocks belong to more than one channel in the single storage device; and wherein the determining the data bucket includes: determining file information corresponding to the data; determining a hash value corresponding to the file information according to a hash function; and determining the data bucket to store the data according to the hash value; and storing the data across the plurality of data blocks (Fig. 4 and 5, [0002], [0003], [0024], [0027], [0028], Li discloses a distributed storage system that acts upon incoming access requests and manages how the data will be stored to the servers that can contain one or more SSDs (buckets) made up of blocks and pages. Hot data is striped across the one or more SSDs of the server. Li discloses storing data based on its hotness. The distributed storage system acts upon incoming access requests and manages how the data will be stored to the servers. The logical and physical address mapping translation is a hash that corresponds to file information. A single storage device can be considered a storage server from Fig. 4 that can contain one or more SSDs. Data can be stored on this single storage server and the SSDs of the storage server store data in blocks. Further, this new claim language does not exclude data from stored in more than a single storage device, as long as data is stored in a single storage device. In other words the claims don’t recite: “storing data on only a single storage device” for example.).
Consider claim 2, Li discloses the method of claim 1, wherein determining, by the host, a data bucket to store the data further comprising: determining data hotness for the data, and determining the data bucket to store the data according to the data hotness (Fig. 4 and 5, [0002], [0003], [0024], [0027], [0028], Li discloses storing data based on its hotness.).
Consider claim 3, Li discloses the method of claim 2, wherein: determining data hotness for the data further comprising: determining, by an application running on the host, a data stream from a plurality of data streams according to the data hotness; and determining a data bucket to store the data according to the data hotness further comprising: determining the data bucket corresponding to the data stream to store the data (Fig. 4 and 5, [0002], [0003], [0024], [0027], [0028], Li discloses storing data based on its hotness. The distributed storage system acts upon incoming access requests and manages how the data will be stored to the servers.).
Consider claim 5, Li discloses the method of claim 4, wherein storing the data across the plurality of data blocks further comprising: organizing the data into a page that is assigned to the plurality of data blocks and that comprises a plurality of sub-pages in the plurality of data blocks, wherein the storage device is a solid-state drive; and storing the data across the plurality of sub-pages (Fig. 4 and 5, [0002], [0003], [0024], [0027], [0028], Li discloses  distributed storage system that acts upon incoming access requests and manages how the data will be stored to the servers that can contain one or more SSDs (buckets) made up of blocks and pages. Hot data is striped across the one or more SSDs of the server. A sub-page is not specifically defined and is considered to be other pages or bits within those pages.).
Consider claim 6, Li discloses the method of claim 5, further comprising: storing mapping information of the data in an out-of-band region that corresponds to the page, wherein the mapping information includes location information of the data in the page (Fig. 4 and 5, [0002], [0003], [0024], [0027], [0028], Li discloses a distributed storage system that acts upon incoming access requests and manages how the data will be stored to the servers, which includes virtual memory management and data placement.).
Consider claim 7, Li discloses the method of claim 5, further comprising: storing mapping information of the data in an out-of-band region that corresponds to one of the plurality of sub-pages, wherein the mapping information includes location information of the data in the sub-pages (Fig. 4 and 5, [0002], [0003], [0024], [0027], [0028], Li discloses a distributed storage system that acts upon incoming access requests and manages how the data will be stored to the servers, which includes virtual memory management and data placement.).
Consider claim 21, Li discloses the method of claim 1, wherein storing the data across the plurality of data blocks enables different data blocks in the data bucket to be accessed in parallel (Claim 3, Li discloses that the stripes can be accessed in parallel.).
Claims 8-10 and 12-14 are the medium claims to the method claims 1-3 and 5-7 above and are rejected in the same manner using the same rationale.
Claims 15, 16, 18-20 and 22 are the system claims to the method claims 1, 2, 5-7 and 21 above and are rejected in the same manner using the same rationale.

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. The applicants argues pertain to the new claim limitations and new claims which have been addressed in the appropriate claim rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136